THIRD COURT OF APPEALS
                                                        ********
                                 CLERK'S REQUEST FOR EXTENSION
                                 OF TIME TO FILE CLERK'S RECORD

Appellate Case No.:         03-15-00100-CV                    Trial Court Case No.:          _P_91_2_7_ _ _ _ _ __


Style:   JAMES E. WADE                                             Counsel/Party Requesting Record:
                                                                   Name: SHELDON E. RICHIE
                                                                   Firm: RICHIE & GUERINGER, P.C.
         VS.                                                       Address:
         NANCY J. BURNS; CAROL SUE MEUTH; JOHNNY                     100 CONGRESS AVE SUITE 1750
         WADE; AMANDA WADE, IND; AND AMANDA WADE,                    AUSTIN, TX 78701
                                                                     ---------------------------------
         AS INDPENDENT EXECUTOR                                    Telephone:

I, JANET PARKER                                   ,   District/County Clerk, am unable to file the Clerk's
record in the above styled case by          3/17/2015             (due date) for the following reasons:

     Appellant has not submitted a request for preparation and/or a written designation for
     the record
     Appellant has not paid or made arrangements to pay for the record.
     Appellant has only made a partial payment for the record.
 x   Appellant has made required payment and has filed a written designation, but due to
     work load, I have been unable to complete the record.
_x__ Other (specify):
          I have received designations from multiple parties. I have received payment from only one.




I estimate the record in this appeal to be approximately -
                                                         4
                                                           - - volumes with each volume
being no more than two inches thick.

It is respectfully requested that an extension be granted to: (date) _4_11_71_2_01_5_______________

                                                                   Address:
                                                                     220 SOUTH PIERCE
                                                                     BURNET, TEXAS 78611


Court:
         COUNTY COURT AT LAW                                       Telephone: _5_12_-7_5_6_-5_4_06_______________
                                                                   Fax: 512-756-5410
                                                                   Email Address:
                                                                    ctyclk@burnetcountytexas.org


               NOTE: Pursuant to TEX. R. APP. P. 35.3, each extension must not exceed 30 days
                  in an ordinary or restricted appeal, or 10 days in an accelerated appeal.